15. Structure and rates of excise duty applied on manufactured tobacco (
- Before the vote
rapporteur. - (HU) In order to make today's vote less boring, I asked for the floor because this is a question that we were unable to debate at the plenary. I wish briefly to tell my fellow Members that we are at the end of a very long negotiation. This is a very sensitive topic, and I would like to avoid the same thing happening as with the subject of alcohol, on which Parliament did not give an opinion.
In this case we are considering a price increase from a health perspective among others, but we cannot be so fanatical as to introduce a price increase that certain Member States simply cannot sustain, or that would increase smuggling, especially in Member States on the periphery.
Therefore, I ask everyone to vote responsibly, and to consider a moderate, but definite price increase above the minimum level. Consequently, I would ask that you follow the voting suggestion I made regarding this matter, and which, after a certain compromise, was adopted by the Committee on Economic and Monetary Affairs. Accordingly, I ask all my fellow Members to act responsibly and in such a way that we may, with a large majority, be able to give an opinion to the Council on this much-disputed question.